273 F.2d 958
Herman Lee GRIFFIN and Hugh James Resmondo, Appellants,v.UNITED STATES of America, Appellee.
No. 17656.
United States Court of Appeals Fifth Circuit.
February 3, 1960.

Appeal from the United States District Court for the Southern District of Florida; Bryan Simpson, Judge.
On rehearing. For former opinion see 272 F.2d 801.
Walter C. Shea, S. Perry Penland, John Paul Howard, Jacksonville, Fla., for appellants.
John L. Briggs, Asst. U. S. Atty., E. Coleman Madsen and James L. Guilmartin, U. S. Attys., Southern Dist. of Florida, Jacksonville, Fla., for appellee.
Before HUTCHESON, TUTTLE and WISDOM, Circuit Judges.
PER CURIAM.


1
It is ordered that the petitions for rehearing filed in the above styled and numbered cause, be and the same are hereby denied. Although not commented on in the motions for rehearing a careful restudy of the record discloses that the opinion misstated one fact which is hereby corrected. The opinion stated that "Resmondo went to the telephone and telephoned a bellboy in Atlanta and arranged for the two women to work in his hotel," and that "Resmondo also telephoned the airline ticket office." This language is stricken from the opinion and the following substituted in lieu thereof:


2
"Resmondo and Betty Tyson first suggested a particular hotel in Atlanta, and Tyson telephoned one of the bellboys at this hotel and made arrangements for the two women to come there. Resmondo telephoned the airline ticket office."


3
The order on petition for rehearing previously entered is hereby withdrawn and this order is substituted in lieu thereof.


4
HUTCHESON, Circuit Judge, dissenting.